Case 2:20-cv-00647-TC Document 3-26 Filed 09/24/20 PageID.93 Page 1 of 4




                                 EXHIBIT U




                                                                           74
Case 2:20-cv-00647-TC Document 3-26 Filed 09/24/20 PageID.94 Page 2 of 4




                                                                           75
Case 2:20-cv-00647-TC Document 3-26 Filed 09/24/20 PageID.95 Page 3 of 4




                                                                           76
Case 2:20-cv-00647-TC Document 3-26 Filed 09/24/20 PageID.96 Page 4 of 4




                                                                           77
